Citation Nr: 0327026	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 1998, 
for the grant of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to March 
1979.  He died in March 1992.  The appellant is the surviving 
spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO effectuated the Board's grant 
of service connection for cause of the veteran's death, and 
assigned an effective date of June 1, 1998.  The appellant 
asserts that the effective date should go back to when the 
veteran died in 1992.


FINDINGS OF FACT

1.  On April 30, 1998, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the April 24, 1996, Board 
decision, which denied the appellant's claim for service 
connection for cause of the veteran's death.

2.  On May 15, 1998, the appellant submitted a petition to 
reopen the claim for service connection for cause of the 
veteran's death.

3.  In a July 2001 decision, the Board determined that the 
appellant had submitted new and material evidence to reopen 
the claim and found that the evidence supported a grant of 
service connection for cause of the veteran's death.

4.  An effective date earlier than June 1, 1998, for the 
grant of service connection for dependency and indemnity 
compensation benefits is legally precluded.




CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1998, 
for the grant of service connection for dependency and 
indemnity compensation benefits have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Despite applicability to all claims filed in its wake, the 
VCAA has little, if any, bearing on this particular appeal of 
the effective date assigned for the award of dependency and 
indemnity compensation benefits.  The VCAA requires VA to 
notify a claimant of evidence and information necessary to 
substantiate her claim and to inform her whether she or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.  

An appeal of an effective date assigned for death benefits 
following a reopened claim involves the application of laws 
and regulations which provide that the date of receipt of the 
claim for a claim that is reopened based upon new and 
material evidence generally governs the effective date 
assigned.  Therefore, such an appeal often involves, as it 
does in this case, a purely legal question rather than a 
factual one, the only factual matter usually involved being 
the date that the claim was received.  In this case, that 
factual matter is not in dispute, and therefore there is no 
evidentiary development to be done here.  Cf. Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (holding that VCAA 
is not applicable to requests for revision of a final 
decision based on clear and unmistakable error because that 
matter involves an inquiry based upon the evidence of record 
at the time of the decision, not based upon the development 
of new evidence); VAOPGCPREC 12-2001 at para. 7 (July 6, 
2001) (VA does not have "a duty to develop" in a clear and 
unmistakable error case because "there is nothing further 
that could be developed"); see also Livesay, 14 Vet. App. 
324, 326 (2001).  It must be further noted that in this case, 
the last final decision prior the appellant's filing a 
petition to reopen her claim for service connection for cause 
of the veteran's death was a Court decision, and one that 
cannot be attacked by a claim of clear and unmistakable 
error.  This further substantiates the Board's finding that 
no development in this case would establish an earlier 
effective date for the grant of dependency and indemnity 
compensation benefits.  

Regardless, the Board notes that in the May 2002 statement of 
the case, the RO explained exactly why an effective date 
earlier than June 1, 1998, for the grant of dependency and 
indemnity compensation benefits was not warranted.  
Additionally, the appellant has submitted written statements 
in her notice of disagreement and substantive appeal, setting 
forth her arguments concerning why she should be granted an 
earlier effective date in this case.  She mistakenly believes 
that when the Court considered her claim in April 1998 that 
it remanded the claim back to the Board.  That is not the 
case.  The April 30, 1998, memorandum decision shows that the 
Court affirmed the Board's April 1996 denial of service 
connection for cause of the veteran's death.  In the 
appellant's eyes, her claim has been on appeal since she 
filed her original claim for service connection for cause of 
the veteran's death in April 1992.  Regardless of the 
appellant's mistaken impression, she has demonstrated an 
understanding of the legal provisions relevant to her appeal 
which were set forth in the May 2002 statement of the case.  

As stated above, because this appeal does not involve a 
dispute about facts, further evidentiary development is not 
relevant to this case.  Accordingly, the Board concludes that 
the VCAA provides no requirements that must be fulfilled and 
which have not been fulfilled before the Board may review the 
appellant's appeal in this case, and there is no prejudice to 
the appellant in deciding her appeal at this time, and to 
hold otherwise would only deprive the appellant of a timely 
decision on her appeal.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Decision

The appellant seeks an effective date back to the date of the 
veteran's death in March 1992 for the grant of dependency and 
indemnity compensation benefits.  Specifically, she asserts 
that she filed her claim for dependency and indemnity 
compensation benefits within one year of the veteran's death 
and that she has been pursuing her claim since that time, 
which would warrant an effective date back to the date the 
veteran died.

A summary of the procedural history is described below.

The veteran died in March 1992.  The cause of the death was 
listed as myocardial infarction "due to (or as a consequence 
of)" coronary artery disease.  In April 1992, the appellant 
filed a claim for dependency and indemnity compensation 
benefits, stating that the cause of the veteran's death was 
due to service.  In November 1992, the RO denied the claim, 
and she appealed.  In April 1995, the Board remanded the 
claim to the RO for consideration of additional evidence that 
the appellant had submitted and adjudicative action.  The RO 
continued to deny the claim.  When the case came back to the 
Board in April 1996, the Board determined that service 
connection for cause of the veteran's death was not 
warranted.  The appellant appealed the Board decision to the 
Court.  In an April 30, 1998, Memorandum Decision, the Court 
made the following conclusion:  

Upon consideration of the record, the 
Secretary's brief, and the appellant's 
informal brief, the Court holds that the 
appellant has not demonstrated that the 
[Board] committed either factual or legal 
error which would warrant reversal or 
remand.  The Court is also satisfied that 
the [Board] decision meets the "reasons 
and bases" requirements of 38 U.S.C. 
§ 7104(d)(1). . . .  Therefore, the April 
24, 1996, decision of the [Board, which 
denied service connection for cause of 
the veteran's death] is AFFIRMED.

(Capitals in original.)

On May 15, 1998, the appellant submitted a "request to 
reopen claim for [dependency and indemnity compensation] 
benefits with evidence that is both 'new and material.'"  
She attached a medical opinion from Dr. DJS, wherein he 
asserted that he felt it was highly likely that the 
accumulation of the veteran's coronary obstruction had been 
contributed to by his exposure to risk factors during his 
military service.

On July 22, 1998, the Court issued its mandate in the 
appellant's case, stating that the time for reconsideration, 
review, or appeal of the Court's April 1998 decision had 
expired and that such decision was now "final and not 
subject to further review."  

In a June 1999 decision, the RO determined that the appellant 
had not submitted new and material evidence to reopen the 
claim for service connection for cause of the veteran's 
death.  The appellant appealed.  

In August 1999, the RO sought a medical opinion as to the 
cause of the veteran's death.  In a September 1999 letter, a 
physician stated that he had reviewed the evidence of record 
and could not find any evidence supporting a diagnosis of 
coronary artery disease during the veteran's service or 
within one year following his discharge from service.  He 
stated he found "no clinical evidence to support that the 
symptoms noted in service were cardiac related."  

In November 2000, the appellant submitted another letter from 
Dr. DJS, wherein he again stated that he believed that 
symptoms shown in service that the veteran demonstrated were 
related to the cause of the veteran's death and substantiated 
his statement with evidence in the veteran's service medical 
records.

The RO continued to deny reopening the claim for service 
connection for cause of the veteran's death.

In a July 2001 decision, Board determined that the appellant 
had submitted new and material evidence and reopened her 
claim for service connection for cause of the veteran's death 
and granted it, finding that the evidence of record raised a 
reasonable doubt as to whether the veteran's coronary artery 
disease had had its onset during service.  

In August 2001, the RO effectuated the Board's grant of 
service connection for cause of the veteran's death, 
effective June 1, 1998.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(r) (2003) (emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than June 1, 1998, for the grant of 
dependency and indemnity compensation benefits.  The reasons 
follow.

On April 1, 1998, the Court affirmed the Board's April 1996 
denial of the appellant's claim for service connection for 
cause of the veteran's death.  That decision is final and, as 
properly stated by the RO, an effective date for the grant of 
dependency and indemnity compensation benefits cannot precede 
the date of the Court decision.  A July 22, 1998, mandate 
from the Court indicated that such decision was now final and 
was "not subject to further review."  There is nothing that 
the appellant could submit at this time that would allow an 
effective date earlier than April 30, 1998.

Following the April 1998 Court decision, the veteran filed a 
petition to reopen the claim for dependency and indemnity 
compensation benefits on May 15, 1998.  Thus, she filed a 
petition to reopen the claim approximately two weeks 
following the issuance of the Court decision.  In assigning 
an effective date of June 1, 1998, the RO applied the law to 
the facts in this case.  The denial of service connection for 
cause of the veteran's death had become final and the 
appellant filed a petition to reopen on May 15, 1998.  An 
effective date based upon a reopened claim will be the date 
of claim or date entitlement arose, whichever is the later 
date.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)).  Thus, even if entitlement arose 
at the time of the veteran's death in March 1992, the date of 
claim (a petition to reopen) was submitted on May 15, 1998, 
which is the later date.  

The Board is aware that the date of claim is May 15, 1998.  
The rating decision which granted service connection for 
cause of the veteran's death did not show the effective date 
granted, which should be May 15, 1998, as that is the true 
date that the appellant submitted her claim.  And it is 
possible that that is the effective date assigned by the RO.  
The September 2001 cover letter, wherein the RO informed her 
that it had effectuated the grant of service connection for 
cause of the veteran's death, shows that she would begin 
receiving payments as of June 1, 1998.  Even if the RO did 
not grant her an effective date of May 15, 1998, such would 
be harmless error as the actual payment of an award commences 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111 (West 
2002).  Thus, with her claim being filed in May 1998, 
commencement of the benefits should have started in June 
1998, which is what has occurred in this case.

As stated above, an effective date prior to June 1, 1998, is 
legally precluded.  See id.  The effective date cannot 
precede the Court decision, which subsumed the RO's November 
1992 denial of the claim and the Board's April 1996 denial of 
the claim for dependency and indemnity compensation benefits.  
The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the applicable law and regulations.

The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, the appellant stated that her 1992 claim 
for dependency and indemnity compensation benefits "went 
through the process eventually making its way to the [Board] 
and the U.S. Court of Veterans Appeals.  The [C]ourt 
ultimately remanded it back for review and finally approved 
in my favor."  This statement is factually incorrect.  As 
stated above, when the case went before the Court in 1998, it 
affirmed the Board's April 1996 denial of the claim for 
dependency and indemnity compensation benefits.  Thus, the 
appellant is mistaken as to the disposition done by the 
Court, which may be why she believes she is entitled to an 
earlier effective date.  

The Board further notes that the April 1996 decision, wherein 
the Board denied service connection for cause of the 
veteran's death cannot contain clear and unmistakable error, 
as the Court affirmed that decision.  Additionally, the April 
1998 Court decision cannot be attacked, as the July 1998 
mandate prevents an attack on that decision.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to an effective date earlier than June 1, 1998, 
for the grant of dependency and indemnity compensation 
benefits is denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



